IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHRISTOPHER THOMAS,                                                    No. 70301
                Petitioner,
                vs.
                E.K. MCDANIEL; THE STATE OF
                NEVADA DEPARTMENT OF
                                                                                           FILED
                CORRECTIONS; AND ATTORNEY                                                   JUN 1 6 2016
                GENERAL,
                Respondents.

                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of mandamus. Petitioner
                challenges the way the Nevada Department of Corrections is deducting his
                statutory good-time credits. We have reviewed the documents submitted
                in this matter, and without deciding upon the merits of any claims raised
                therein, we decline to exercise original jurisdiction in this matter.                      See
                NRS 34.160; NRS 34.170. A challenge to the computation of time served
                must be raised in a postconviction petition for a writ of habeas corpus filed
                in the district court in the first instance. NRS 34.724(2)(c); NRS 34.738(1).
                Accordingly, we
                            ORDER the petition DENIED.


                                                         •"- d   er
                                                tpiem•
                                                                                , J.
                                         Douglas


                                                                                                      J.
                                                                      Gibbons


                cc: Christopher Thomas
                     Attorney General/Carson City

SUPREME COURT
      OF
   NEVADA


  1947A.